Title: From John Quincy Adams to Abigail Smith Adams, 31 December 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



St: Petersburg 31. December 1812

As another Year is closing upon time, and joining “the years beyond the flood,” I cannot employ its last moments more satisfactorily to myself, or more consistently with the duties at all times incumbent upon me, than in renewing to my dear and honoured Parents the testimonies of my gratitude, duty and affection—In repeating the assurance of my ardent desire to return to them, to my long absent children and to my Country—And in offering to Heaven the fervent prayer that my father and you may yet for many, many succeeding years continue to be blessings on Earth to each other, and to us; and to enjoy all the other blessings that a merciful Providence has allotted to the condition of humanity.
A Mr Andrew of Salem, left this place about three weeks since, on his return to America—By him I wrote to you and my father; to my brother; and a short letter to my two sons at Atkinson—Since then I have not heard from you—Nor from the United States, at-all—But an English Gazette Extraordinary has informed me of the Surrender, number two—Brigadier General Wadsworth and nine hundred men; to Major-General Roger Hale Sheaffe—If we go on at this rate, it is to be hoped there will be prisoners enough in Upper-Canada to take it, without needing any fire-arms.—I perceive the Indians have the greatest share in the exploits of the British forces against us—Major-General Brock was made a knight of the Bath, for taking General Hull, pretty much as Falstaff took Sir John Colevile of the Dale; who “gave himself away gratis”—As General Brock will have no Occasion for his “blushing ribband,” when it arrives in America, the best use that could be made of it would be to give it to Norton, who seems quite as much entitled to it on the score of merit, and service, as the conqueror of Detroit himself—
As this propensity to surrender, appears to be an infectious distemper among out troops, I am in daily expectation of hearing the third instance of it, which I hope will be the last for sometime—As I am willing to believe that we shall learn something by experience, I flatter myself that among the acquisitions which our Warriors will make, they will reckon that of receiving Surrenders in return—If not, the best thing we can do will be to turn unanimously disciples of George Fox and William Penn, and be conscienciously scrupulous against bearing arms.
If indeed the practice of surrendering were about to become a military fashion, as from the numerous examples of it which within the last two months, I have almost had under my eyes, would seem probable, there might be reason to hope that War itself, would lose some of its favour as the only occupation and amusement of mankind—In my last Letter I gave you a sketch of the situation at that time of Napoleon the Great—There is no Account yet that he has personally surrendered himself; but he has only saved himself by the swiftness of his flight, which on one occasion at least he was obliged to pursue in disguise—Of the immense host with which six Months since he invaded Russia, nine-tenths at least are prisoners, or food for worms—They have been surrendering by ten thousands at a time; and at this Moment there are at least one hundred and fifty thousand of them in the power of the Emperor Alexander. From Moscow to Prussia, eight-hundred miles of road have been strewed with his Artillery, Baggage-Waggons, Ammunition-Chests; dead and dying men, whom he has been forced to abandon to their fate—Pursued all the time by three large regular armies of a most embittered and exasperated Enemy, and by an almost numberless militia of peasants, stung by the destruction of their harvests and Cottages which he had carried before him, and spurr’d to Revenge at once themselves, their Country and their Religion—To complete his disasters, the Season itself during the greatest part of his Retreat, has been unusually rigorous even for this Northern Climate—So that it has become a sort of bye-word among the Common People here, that the two Russian Generals who have conquered Napoleon and all his Marshals, are General Famine, and General Frost. There may be and probably is some exaggeration in the accounts which have been received and officially published here of the late Events; but where the realities are so certain, and so momentous the temptation to exaggerate and misrepresent almost vanishes—In all human probability, the Career of Napoleon’s conquests is at an end. France can no longer give the law to the Continent of Europe—How he will make up his account with Germany the victim of his former successful rashness, and with France who rewarded it with an Imperial Crown is now to be seen—The transition from the condition of France in June last to her present State is much greater, than would be from the present to her defensive campaign against the Duke of Brunswick in 1792—A new Era is dawning upon Europe—The possibility of a more propitious prospect is discernible; but to the greater disposer of Events, only is it known, whether this new Revolution is to be an opening for some alleviation to human misery, or whether it is to be only a variation of Calamities.
It is not without some Satisfaction that I have had the opportunity of being so near a witness to the great and decisive Events of the year, now ending—It has been full of moral and political instruction—To the Russian armies and Generals it has been also been a great military School; so great indeed, as not altogether to leave reflection unconcerned, what future uses may be made of what they have learnt: but as military instruction is of little use to me, I have only  had in this respect the opportunity to observe the general features of the Campaign—Its results have presented nothing new—The Fabian system, which succeeded in our Revolutionary War; which Lord Wellington has with equal success adopted in Spain and Portugal, and which even in this Country had triumphed a Century before over Charles the twelfth of Sweden, has again been signally triumphant over the Hero of the present age, but his errors, have been so gross and flagrant, that their consequences so fatal to himself, can teach nothing to the military Student, but what had been taught a thousand times before—It is not the present Disasters, it is the continuance of his former successes which may hereafter excite the astonishment of posterity.
The last result upon my Mind in pondering over these Occurrences is that it clings more fondly than ever to the principles of Peace—There has been something so fascinating and so dazzling in the Fortunes of this military adventurer and his followers, that it has kindled into tenfold fierceness all the flames of individual Ambition, throughout Europe—It has made millions of hearts pant for War, which in ordinary times would have beaten only pulsations of tranquility—War had become the only Career of glory—It will cool some of this inflammation to see the Corsican Alexander, shrinking into his natural dimensions, flying for his life, like the most abject of cowards, and meeting what he can henceforth scarcely fail to meet, a reverse of destiny as great and almost as wonderful as his Elevation.—Bonaparte, as well as General Hull, and his Conqueror Brock may all exemplify
“On what foundation stands the Warrior’s pride!”
I have already mentioned that the Season has been unusually rigorous—In the course of this month of December, we have had seventeen days in succession, with Fahrenheit’s thermometer almost invariably below 0. I now write you, at that temperature, and notwithstanding the Stoves and double windows, my fingers can hardly hold the pen. The Sun rises at a quarter past 9 in the morning, and sets a quarter before 3 in the afternoon—so that we must live almost by Candle-light—We are all literally and really sick of Climate—It is certainly contrary to the course of Nature, for men of the South to invade the Regions of the North—Napoleon should have thought of that—So should the visitors of Upper and Lower Canada—The Romans to be sure—but they were exceptions to all general rules—
Again, and again, my beloved mother, may the blessing of God, rest upon you, with this Sentiment I close the old, and welcome the approaching year!
A.